DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 10/07/2022.
Claims 1, 8, and 16 have been amended.
Claims 1-20 are currently pending and have been examined.
This action is FINAL.
The previous 112 rejections are hereby withdrawn due to amendments to the claims.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/07/2022, with respect to claims 1-20 rejected under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Examiner notes, the applicant has elected to participate in the DSMER Pilot Program.  The Examiner has considered the amendments, and since the 101 rejections are still applicable, they have been updated below.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim is directed towards a financial instrument, the Cambridge dictionary defines a financial instrument as “a financial asset that can be bought or sold, such as a bond, share, or other security (= an investment that can be traded)”, under broadest reasonable interpretation, a financial instrument could be a virtual asset, which does not fall within one of the four categories, as this is not a process, machine, manufacture, or composition of matter.  Further, a financial asset could be considered software per se, which is also non-statutory subject matter.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) – While, as noted above, claims 1-7 do not pass step 1 of the analysis, for the purposes of compact prosecution, the Examiner will treat the claims 1-7 as if rewritten to pass step 1 and further analyze claims 1-7 under step 2.  As such, claims 8-20 do pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method and non-transitory computing device. 
Step 2A – Prong One (Do the claims recite an abstract idea?) 
Claim 1 recites an idea in part by:
A financial instrument, comprising:
a principal loan amount portion of the instrument based on a real estate valuation of a parcel of property; and
a farm crop based variable loan amount portion of the instrument based on a price for a farm crop grown on the parcel on a farm crop index; and
wherein the instrument has a payment term and wherein the farm crop based variable loan amount portion is divided into bushel increments equal to a number of bushels of a farm crop grown on the parcel and wherein the farm crop based variable loan amount portion is reduced periodically during the payment term to include less bushel increments as an applicant makes payments to a lender of the financial instrument equal to at least one bushel increment.

Claims 8 and 16 recite an idea in part by:
determining a principal loan amount portion of the instrument based on data of a real estate valuation of a parcel of property; and
determining a farm crop based variable loan amount portion of the instrument based on price data for a farm crop grown on the parcel;
creating the financial instrument for an applicant wherein the financial instrument requires payment of the principal loan amount and the determined farm crop based variable loan amount over a period of time; and
wherein the instrument has a payment term and wherein the farm crop based variable loan amount portion is divided into bushel increments equal to a number of bushels of a farm crop grown on the parcel and wherein the farm crop based variable loan amount portion is reduced periodically during the payment term to include less bushel increments as an applicant makes payments to a lender of the financial instrument equal to at least one bushel increment.

The steps recited above in Step 2A prong 1 of the analysis under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a memory, and a non-transitory computing device, and that the method is computer implemented, nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a memory, and a non-transitory computing device.  The memory, and non-transitory computing device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components (i.e. computer implemented) is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the memory, and non-transitory computing device is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, and a non-transitory computing device to perform the recited above in Step 2A prong 1 amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites using information from a memory and a computer to  create and manage a financial instrument based on the value of the parcel and crop associated with the instrument. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-7, 9-15, and 17-20 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas merely being applied with generic computer components.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the financial instrument, and method and system for creating the financial instrument as claimed in claims 1, 8, and 16.
The closest art of record, US Patent Application Publication 20180330435 to Garg, et al., discloses “One variation of a method for monitoring and supporting agricultural entities includes: accessing a loan application identifying a farm; accessing a satellite image representing a geographic region in which the farm is located; extracting a set of features from a region of interest—corresponding to the farm—in the satellite image; based on the set of features, identifying a crop present on the farm, estimating a land area of the crop on the farm, and estimating a yield per unit land area of the crop on the farm; accessing a production cost per unit land area planted and a market price of the crop in the geographic region; and estimating a productivity score of the farm based on the yield per unit land area, the production cost per unit land area, the market price, and the land area of the crop on the farm.”
The closest art of record, US Patent Application Publication 20200294133 to Cella, et al., discloses “Lending transactions provide financing for a wide variety of needs, ranging from housing and education to corporate and government projects, among many others, while enabling lenders to earn financial returns. However, lending transactions are plagued by a number of problems, including opacity and asymmetry of information, moral hazard induced by shifting of the consequences of risky or inappropriate behavior, complexity of application and negotiation processes, burdensome regulatory and policy regimes, difficulty in determining the value of property that is used as collateral or backing for obligations, difficulty in determining the reliability or financial health of entities, and others. A need exists for lending systems that address these and other problems of lending transactions and environments… items and services used as a reward, used as collateral, become the subject of a negotiation, and the like, such as, without limitation, an application for a warranty or guarantee with respect to an item that is the subject of a loan, collateral for a loan, or the like, such as a product, a service, an offering, a solution, a physical product, software, a level of service, quality of service, a financial instrument, a debt, an item of collateral, performance of a service, or other item. Without limitation to any other aspect or description of the present disclosure, items and service includes any items and service, including, without limitation, items and services as applied to physical items (e.g., a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility, a warehouse, a set of inventory, an antique, a fixture, an item of furniture, an item of equipment, a tool, an item of machinery, and an item of personal property), a financial item (e.g., a commodity, a security, a currency, a token of value, a ticket, a cryptocurrency), a consumable item (e.g., an edible item, a beverage), a highly valued item (e.g., a precious metal, an item of jewelry, a gemstone), an intellectual item (e.g., an item of intellectual property, an intellectual property right, a contractual right), and the like.”
The closest art of record, US Patent Application Publication 20030163401 to Dines, et al., discloses “When the farmer and the bank enter into the loan agreement, suppose the futures price on corn is $2.30 per bushel. The farmer is concerned that the market price at the end of the growing season may be low. In particular, the farmer is concerned about loss of profitability and the risk of being unable to repay principal with interest to the bank. Accordingly, the farmer and the bank make an agreement whereby, in exchange for paying a higher interest rate, the farmer will receive some protection in the event the end-of-season market price is low… The sharing may be according to a flat rate or a sliding scale. Agricultural producer 10 may agree, for example, to pay lender 12 a percentage of every penny per bushel earned above the critical high price. In this way, both agricultural producer 10 and lender 12 benefit from a high market price.”
The closest art of record, US Patent 7844475 B1 to Murphy discloses “Based on this information, pre-selling of 100 percent of assured bushels of both corn and soybeans is recommended. This is 107 bushels per acre of corn and 32 bushels per acre of soybeans. The minimum pre-selling price is set at $2.25 for corn and $5.13 for soybeans. The total bushels of corn pre-sold is 116,085 for $261,191 and the total bushels of soybeans pre-sold is 36,185 for a total of $185,626. The FSA payment on corn is then $35,201. The unsold bushels of corn at loan or minimum price would result in income of $112,864 and the unsold bushels of soybeans at loan or minimum price would result in income of $101,967. This aspect of the marketing plan provides income safety. Thus for example, a creditor could be assured that debt obligations could be met.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694